Citation Nr: 1035122	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  08-14 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to service connection for arthritis of hands, 
shoulders, elbows, and hips.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for degenerative arthritis 
of the lumbar spine with chronic low back strain.

5.  Entitlement to service connection for degenerative joint 
disease of the left knee.

6. Entitlement to service connection for a right knee disability.

7.  Entitlement to service connection for a disability manifested 
by lumps in the breasts.

8.  Entitlement to service connection for osteoarthritis of the 
cervical spine.

9.  Entitlement to service connection for a right leg disability.

10.  Entitlement to service connection for a left leg disability.

11.  Entitlement to service connection for a right foot 
disability.

12.  Entitlement to service connection for headaches.

13.  Entitlement to service connection for a right eye 
disability.

14.  Entitlement to service connection for a left eye disability.

15.  Entitlement to service connection for a disability 
manifested by short-term memory loss.

16.  Entitlement to service connection for a respiratory 
disability.

17.  Entitlement to service connection for osteoporosis.
 
18.  Entitlement to service connection for hardening of the 
arteries.
   
19.  Entitlement to an initial rating greater than 20 percent for 
fibromyalgia.

20.  Entitlement to an initial rating greater than 10 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney at 
Law




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from January 1979 to June 1981 and 
from July to September 2004.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from June 2006, June 2007, February 2008, and 
July 2008 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Albuquerque, New Mexico.

Unfortunately, further development of the evidence is required 
before the Board can adjudicate the Veteran's claims of 
entitlement to an increased disability rating for PTSD and 
entitlement to service connection for bilateral hearing loss, 
bilateral knee disabilities, lumps in the breast, bilateral leg 
disabilities, memory loss, headaches, and for osteoporosis.  
Accordingly, these claims are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify the 
Veteran if further action is required on her part.


FINDINGS OF FACT

1.  There is persuasive medical evidence of record causally 
relating the Veteran's tinnitus to active service.

2.  Arthritis of the hands, shoulders, elbows, and hips was not 
shown during service or within the first post-service year; the 
most probative evidence indicates that the Veteran does not have 
arthritis of the hands, shoulders, elbows, and hips which is 
related causally to her active service

3.  There is no competent medical diagnosis of hardening of the 
arteries which could be attributed to active service.

4.  Degenerative arthritis of the lumbar spine with chronic low 
back strain was not shown during service or within the first 
post-service year; the most probative evidence indicates that the 
Veteran's current back disability is not related causally to her 
active service.                      

5.  There is no competent diagnosis of a right foot disability 
which could be attributed to active service.             

6.  There is no competent diagnosis of a right eye disability 
which could be attributed to active service.                      

7.   There is no competent diagnosis of a left eye disability 
which could be attributed to active service.                      

8.  There is no competent diagnosis of a respiratory disability 
which could be attributed to active service.                      

9.  The Veteran's fibromyalgia is manifested by objectively 
documented tender points, arthralgias, weakness, fatigue, 
difficulty concentrating, and episodic and bilateral 
musculoskeletal symptoms, above and below the waist, located in 
both the skeletal and extremities areas, that occurred more than 
one-third of the time, and were worsened by work and exercise, 
but are not refractory to therapy or nearly constant.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, (2009).

2.  Arthritis of the hands, shoulders, elbows, and hips was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 3.307, 
3.309 (2009).

3.  Hardening of the arteries was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.301, 3.303, 3.304, 3.306, 3.307, 3.309 (2009).

4.  Degenerative arthritis of the lumbar spine with chronic low 
back strain was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 
3.303, 3.304, 3.306, 3.307, 3.309 (2009).

5.  A right foot disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.301, 3.303, 3.304, 3.306, 3.307, 3.309 (2009).

6.  A right eye disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.301, 3.303, 3.304, 3.306, 3.307, 3.309 (2009).

7.  A left eye disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.301, 3.303, 3.304, 3.306, 3.307, 3.309 (2009).

8.  A respiratory disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.301, 3.303, 3.304, 3.306, 3.307, 3.309 (2009).

9.  The criteria for an initial rating greater than 20 percent 
for fibromyalgia are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5025 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
the Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the February 2008 rating decision on appeal granted the 
Veteran's claim of entitlement to service connection for 
fibromyalgia, such a claim is now substantiated.   As such, her 
filing of a notice of disagreement as to the initial rating 
assigned does not trigger additional notice obligations under 
38 U.S.C.A. § 5103(a).  Rather, the Veteran's appeal as to the 
initial rating assignment triggers VA's statutory duties under 
38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties under 
38 C.F.R. § 3.103.  As a consequence, VA only is required to 
advise the Veteran of what is necessary to obtain the maximum 
benefits allowed by the evidence and the law.  This has been 
accomplished here.

VA issued VCAA notice letters dated in August 2005, October 2006, 
October 2007, and January 2008 from the agency of original 
jurisdiction (AOJ) to the appellant.  These letters explained the 
evidence necessary to substantiate the Veteran's claims of 
entitlement to service connection as well as the legal criteria 
for entitlement to such benefits.  The letters also informed the 
Veteran of her and VA's respective duties for obtaining evidence. 

In addition, a March 2006 letter from VA explained how a 
disability rating is determined for a service-connected disorder 
and the basis for determining an effective date upon the grant of 
any benefit sought in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, that 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that is basis 
of this appeal was decided after the issuance of an initial, 
appropriate VCAA notice.  The notice elements required by 
Dingess/Hartman were provided to the appellant after the initial 
adjudication.   The appellant's claims subsequently were 
readjudicated and the appellant has not been prejudiced by such 
readjudication.  As such, there was no defect with respect to 
timing of the VCAA notice.

The appellant has been provided with every opportunity to submit 
evidence and argument in support of her claims and to respond to 
VA notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate effectively 
in the processing of her claims.  

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records and reports of VA and private 
post-service treatment and examination.  Additionally, the claims 
file contains the Veteran's own statements in support of her 
claims.  The Board has reviewed such statements carefully and 
concludes that the Veteran has not identified further evidence 
not already of record.  The Board also has reviewed the medical 
records for references to additional treatment reports not of 
record but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claims. 

The record shows that the Veteran has been examined by VA in 
connection with her claims.  The Board has reviewed the 
examination reports and finds that they are adequate for the 
purpose of deciding the issues on appeal.

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to her 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  There is no 
indication in the file that there are additional relevant records 
that have not yet been obtained.

Service Connection

A Veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases will be presumed to have been incurred or aggravated in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by probative 
evidence to the contrary.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  Congenital or developmental defects, 
refractive error of the eye, personality disorders and mental 
deficiency are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).

Tinnitus

The Veteran has indicated that she experienced tinnitus following 
active service.  She reported that she had no post-service noise 
exposure.  Given that the RO conceded that the Veteran likely had 
noise exposure during service in granting service connection for 
PTSD on the basis of rocket and mortar fire, the Board finds that 
such acoustic trauma has not been excluded by competent evidence 
as the etiology of her tinnitus.  Indeed, the opinion rendered in 
the September 2005 VA examination report was far from being clear 
or definitive as to etiology.  It was noted that Veteran had 
noise exposure during service while serving in combat in Iraq and 
that she denied noise exposure in her civilian occupation.  The 
examiner gave the rather ambiguous opinion that it was "less 
likely than not that any tinnitus she may be experiencing is a 
result of service-connected noise exposure."  When the evidence 
favorable to the claim is considered, it is at least as likely as 
not that the Veteran's current tinnitus is attributable to noise 
exposure coincident with her active service.  Therefore, the 
Board finds that the evidence of record is in equipoise and, with 
resolution of doubt in the Veteran's favor, service connection 
for tinnitus is warranted.  38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

Hardening of the arteries, arthritis of multiple joints, a  right 
foot disability, eye disabilities, respiratory disability

The Board finds that the preponderance of the evidence is against 
the Veteran's claims of entitlement to service connection for 
hardening of the arteries, a right foot disability, bilateral eye 
disabilities, a respiratory disability, and arthritis of the 
hands, elbows, shoulders, and hips.  The Veteran has not been 
diagnosed as having any of these claimed disabilities.  In this 
regard, the Board points out that the Veteran's service treatment 
records do not show any complaints or diagnoses of hardening of 
the arteries, a right foot disability, bilateral eye 
disabilities, a respiratory disability, or arthritis of the 
hands, elbows, shoulders, and hips.  See 38 C.F.R. § 3.303(a).  
Post-service VA and private treatment records also are negative 
for evidence of treatment for or diagnoses of hardening of the 
arteries, a right foot disability, bilateral eye disabilities, a 
respiratory disability, and arthritis of the hands, elbows, 
shoulders, and hips.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) (holding that a Veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between such Veteran's service and the disability).

More significantly, the Veteran was afforded VA examinations in 
September 2005 and January 2008 which found that she did not have 
hardening of the arteries, a right foot disability, bilateral eye 
disabilities, a respiratory disability, or arthritis of the 
hands, elbows, shoulders, and hips.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (stating that "Congress specifically 
limits entitlement to service-connected disease or injury to 
cases where such incidents have resulted in a disability.").   
Thus, there currently is no persuasive medical nexus evidence of 
record indicating the Veteran developed hardening of the 
arteries, a right foot disability, bilateral eye disabilities, a 
respiratory disability, or arthritis of the hands, elbows, 
shoulders, and hips during or as a result of her active service.  
See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (holding that, in 
evaluating the evidence and rendering a decision on the merits, 
the Board is required to assess the credibility and probative 
value of proffered evidence in the context of the record as a 
whole).  

The Board observes that medical evidence generally is required to 
establish a medical diagnosis or to address questions of medical 
causation.  Lay assertions of medical status do not constitute 
competent medical evidence for these purposes.  Bostain v. West, 
11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  Nevertheless, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  See 38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  The 
Veteran has not shown, however, that she has the expertise 
required to diagnose hardening of the arteries, a right foot 
disability, bilateral eye disabilities, a respiratory disability, 
or arthritis of the hands, elbows, shoulders, and hips.  Nor is 
the Veteran competent to offer an opinion regarding any causal 
relationship between these claimed disabilities and active 
service. While the Veteran's contentions have been considered 
carefully, these contentions are outweighed by the medical 
evidence of record showing that the Veteran does not currently 
have hardening of the arteries, a right foot disability, 
bilateral eye disabilities, a respiratory disability, or 
arthritis of the hands, elbows, shoulders, and hips which could 
be attributed to active service.

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Degenerative arthritis of the lumbar spine

The Board also finds that there is a preponderance of evidence 
against the Veteran's claim of entitlement to service connection 
for degenerative arthritis of the lumbar spine with chronic low 
back strain.  The Veteran's service treatment records do not show 
that the Veteran complained of or was treated for a low back 
disability during her active service.  See 38 C.F.R. § 3.303(a) 
(service connection requires that the facts "affirmatively 
[show] inception or aggravation . . . .").  The Board 
acknowledges, however, that the Veteran reported that she injured 
her low back while serving in Iraq due to various duties, and 
that the May 2007 VA examination acknowledges review of a July 
2004 service treatment note related to back pain due to 
repetitive lifting.  Nonetheless, since the Veteran has been 
granted PTSD on the basis of combat exposure, her statements are 
sufficient to establish that she did in fact injury her back 
during service.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996)(table).  
See also 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (if a 
Veteran engaged in combat with the enemy while in active service, 
the Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been incurred 
in such service satisfactory lay or other evidence of service 
incurrence, if the lay or other evidence is consistent with the 
circumstances, conditions, or hardships of such service).  
Service incurrence may be found even though there are no official 
records of such incurrence in service, and every reasonable doubt 
shall be resolved in favor of the Veteran.  Section 1154(b), 
however, pertains to what happened while the Veteran was in 
service, not the questions of current disability or of a nexus 
between the current disability and what happened in service.  

The Board notes that there is no objective evidence of continuity 
of symptomatology during the years following the Veteran's 
discharge from her first period of service and that she did not 
have any complaints until her discharge from her second period of 
service.  See Savage, 10 Vet. App. at 495-98 (requiring medical 
evidence of chronicity and continuity of symptomatology); see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding 
that VA did not err in denying service connection when the 
Veteran failed to provide evidence which demonstrated continuity 
of symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his low 
back condition).   

Although the Board acknowledges that the Veteran was diagnosed as 
having a low back disability, there is no evidence that this 
disability is related to active service.  Neither the Veteran nor 
her treating providers associate this disability with her active 
service.  In fact, the Veteran's reports of medical history and 
related complaints do not reference her active service or any 
incident of such service.  According to the Veteran's May 2007 VA 
examination report, the Veteran first complained of low back pain 
in relation to a motor vehicle accident in approximately 2005.  
Likewise, a May 2006 treatment note from Mitchell Chiropractic 
Life Center indicates that the Veteran had been working in 
warehouses since 1979 and the examining provider felt this 
history of manual labor could be a factor in her arthritis.  See 
38 C.F.R. § 3.303(b) (subsequent, isolated manifestations of a 
chronic disorder are not service connected where they are clearly 
attributable to intercurrent causes).  See Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A Veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the Veteran's service and 
the disability . . .").  

The Board notes that the provisions of 38 C.F.R. § 3.303(d) 
specifically permit a grant of service connection, even when the 
initial diagnosis occurred after service, so long as there is 
competent medical evidence establishing the necessary link to 
service.  The May 2007 VA examiner found that the Veteran's low 
back disability was not related to active service.  According to 
the May 2007 VA examination report, the Veteran had degenerative 
arthritis of the lumbar spine with chronic low back strain which 
was unlikely to be related to active service.  The VA examiner 
noted that the Veteran's service treatment records did not show 
any diagnoses related to her back and that the Veteran's report 
of in-service injury in July 2004 was not of the sort that would 
cause degenerative arthritis.  The VA examiner noted the lack of 
chronicity or continuity of treatment and her history of motor 
vehicle accident  injuries, including a second accident in May 
2006, which suggested that the Veteran's present low back 
disability was not associated with or caused by any low back 
injury during active service.  See Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)) ("In order for service connection 
for a particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the disability 
during service.'")  See also Madden v. Gober, 125 F.3d 1477, 
1481 (1997) (in evaluating the evidence and rendering a decision 
on the merits, the Board is required to assess the credibility 
and probative value of proffered evidence in the context of the 
record as a whole).  

The Board finds that the May 2007 VA examination has great 
probative weight because this opinion was based on a review of 
the entire record and full examination as well as accompanied by 
an explanation of the rationale.  The VA examination report 
concluded, with a clear basis and rationale, that there was no 
evidence that the Veteran's low back disability was related to 
active service.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000) (stating that factors for assessing the probative value of 
a medical opinion are the physician's access to the claims folder 
and the thoroughness and detail of the opinion).  See also 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding 
that most of the probative value of a medical opinion comes from 
its reasoning, and threshold considerations include whether the 
person opining is suitably qualified and sufficiently informed).

The Veteran asserts that her current low back disability is 
directly related to service; she is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation, however.  The Board observes that objective 
medical evidence generally is required to address questions of 
medical causation.  Lay assertions of medical status do not 
constitute competent medical evidence for these purposes.  
Bostain, 11 Vet. App. at 127; Routen, 10 Vet. App. at 186.  
Nevertheless, lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. 
§ 3.303(a).  While the Board finds that the Veteran is competent 
to report that she injured her low back during service and that 
she currently has a low back disability, little probative weight 
can be assigned to her statements associating her disability to 
service because they are less than credible.  The Board 
acknowledges that the absence of any corroborating medical 
evidence supporting her assertions, in and of itself does not 
render her statements incredible; such absence is for 
consideration in determining credibility.   Similarly, the 
Veteran has not shown that she has the expertise required to 
offer an opinion regarding any causal relationship between her 
current low back disability and her claimed injury during active 
service. While the Veteran's contentions have been considered 
carefully, these contentions are outweighed by the medical 
evidence of record.  See Buchanan, 451 F.3d at 1336 (noting that 
the absence of contemporaneous medical documentation may go to 
the credibility and weight of Veteran's lay testimony, but the 
lack of such evidence does not, in and of itself, render the lay 
testimony incredible).  See also Jandreau, 492 F.3d at 1372 
(noting that lay evidence can be competent to establish a 
diagnosis when . . . a layperson is competent to identify the 
medical condition).   As such, the negative evidence of record is 
of greater probative value than the Veteran's statements in 
support of her claim.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Higher Initial Rating for Fibromyalgia

Disability ratings are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
If two ratings are potentially applicable, the higher rating will 
be assigned if the disability more nearly approximates the 
criteria required for that rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the Veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with 
changes in a Veteran's condition.  Thus, it is essential that the 
disability be considered in the context of the entire recorded 
history when determining the level of current impairment.  See 
38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Nevertheless, where, as here, an award of 
service connection for a disability has been granted and the 
assignment of an initial evaluation for that disability is 
disputed, separate evaluations may be assigned for separate 
periods of time based on the facts found.  In other words, 
evaluations may be "staged."  See Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).  This, in turn, will compensate the 
Veteran for times since the effective date of his award when his 
disability may have been more severe than at other times during 
the course of his appeal.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working movements 
of the body with normal excursion, strength, speed, coordination, 
and endurance.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible behavior 
of the claimant undertaking the motion.  Weakness is as important 
as limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 
4.45, and 4.59 (2009).  See also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).

Fibromyalgia refers to widespread musculoskeletal pain and tender 
points, with or without associated fatigue, sleep disturbance, 
stiffness, paresthesias, headaches, irritable bowel syndrome, 
depression, anxiety, or Raynaud's-like symptoms.  38 C.F.R. § 
4.71a.  A 20 percent evaluation is warranted for symptoms that 
are episodic, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but that 
are present more than one-third of the time.  Id. 38 C.F.R. § 
4.71a, DC 5025.  The maximum 40 percent evaluation is warranted 
for symptoms that are constant, or nearly so, and are refractory 
to therapy.  Id.   Widespread pain means pain in both the left 
and right sides of the body, that is both above and below the 
waist, and that affects both the axial skeleton (i.e., cervical 
spine, anterior chest, thoracic spine, or low back) and the 
extremities.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim for an initial rating greater than 20 percent 
for fibromyalgia.  The Veteran's disability picture is most 
consistent with the currently assigned 20 percent disability 
evaluation.  The objective clinical evidence of record, including 
the Veteran's most recent February 2010 VA examination report, 
demonstrates that she reported symptoms of fatigue, arthralgias, 
memory loss, difficulty concentrating, and musculoskeletal 
symptoms.  She also reported experiencing trigger point pain in 
the elbows, neck, shoulders, and spine; physical examination 
showed tender points in the trapezius muscles, supraspinus 
muscles, glutes, knees, and at the suboccipital muscle insertion.  
Most critically, the examiner documented that the Veteran's 
symptoms were episodic, bilateral, above and below the waist, in 
the skeletal and extremities areas, and worsened with work and 
exercise.  The February 2010 VA examiner also indicated that the 
Veteran's fibromyalgia symptoms were controlled by pain 
medication and stretching exercises, and the resulting effect of 
the symptoms on the Veteran's daily activities only was moderate.  
Moreover, the evidence does not reflect that the Veteran's 
symptoms are constant.  She reported symptoms as a result of 
emotional stress, cold or damp weather, insufficient sleep, and 
overexertion.  Therefore, the Board finds that the Veteran's 
symptomatology fits most closely within the criteria for the 
currently assigned 20 percent disability rating.

In concluding the Veteran is not entitled to a higher initial 
rating for her fibromyalgia, the Board also has considered as 
well whether she has additional functional loss - over and 
beyond that shown objectively- due to her pain, or because of 
weakness, premature or excess fatigability, incoordination, etc.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995), citing 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  The Board acknowledges that the Veteran 
reported pain upon testing at her VA compensation examination, 
but points out that her symptoms are alleviated with medication 
and stretching.  As a result, her current 20 percent rating 
adequately compensates her for the extent of her pain.  

Finally, the Board has considered whether the Veteran is entitled 
to a higher rating on an extra-schedular basis.  The record does 
not present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular rating 
schedule standards."  See 38 C.F.R. § 3.321(b)(1).  There has 
been no objective demonstration indicating that her fibromyalgia 
caused marked interference with her employment (meaning above and 
beyond that contemplated by her current 20-percent rating) or 
necessitated frequent periods of hospitalization so as to render 
impractical the application of the regular rating schedule 
standards.  The Board acknowledges the Veteran's complaints that 
she cannot work when her symptoms are present.  The Board also 
points out that the VA examiner noted that the Veteran missed 
only three weeks of work in the prior year and that the Veteran's 
fibromyalgia only has moderate effects on her activities of daily 
living.  Accordingly, the Board finds that referral of this case 
to the Director, Compensation and Pension Service, for extra-
schedular consideration is not warranted.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  As the 
preponderance of the evidence is against the Veteran's claim, the 
benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 
5107(b) (West 2002); Ortiz, 274 F.3d at 1364-65; Gilbert, 1 Vet. 
App. at 49.


ORDER

Entitlement to service connection for tinnitus is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

Entitlement to service connection for hardening of the arteries 
is denied.

Entitlement to service connection for degenerative arthritis of 
the lumbar spine with chronic low back strain is denied.

Entitlement to service connection for a right foot disability is 
denied.

Entitlement to service connection for a right eye disability is 
denied.

Entitlement to service connection for a left eye disability is 
denied.

Entitlement to service connection for a respiratory disability is 
denied.

Entitlement to an initial rating greater than 20 percent for 
fibromyalgia is denied.


REMAND

With regard to the Veteran's claim of entitlement to an increased 
rating for PTSD, the Board observes that the Veteran reported in 
May 2010 that she received treatment for this disability at the 
Albuquerque, New Mexico and El Paso, Texas VA Medical Centers 
(VAMC's).  The Board acknowledges that the RO obtained medical 
records from the El Paso VAMC, dated through January 2008, and 
the Albuquerque VAMC through December 2009.  Treatment records 
dated subsequent to that time have not been associated with the 
claims file.  These records may contain important medical 
evidence or confirmation of the Veteran's assertions.  The Court 
has held that VA is on constructive notice of all documents 
generated by VA, even if the documents have not been made part of 
the record in a claim for benefits.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Thus, on remand, the Veteran's updated VA 
treatment records should be obtained.

The Board notes that the Veteran and her representative, in 
written statements, assert that the Veteran's service-connected 
PTSD is worse than currently evaluated.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); see also Allday v. Brown, 7 Vet. App. 
517, 526 (1995).  It is noted that the Court in Green stated that 
the fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one that takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability will 
be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  The Board acknowledges that the Veteran most 
recently was afforded a VA examination in June 2008.  Copies of 
the examination and related assessment reports are associated 
with her claims file.  Nevertheless, the Veteran and her 
representative indicate that this disability continues to require 
treatment and have worsened since the previous evaluation.  As 
such, in order to evaluate effectively the Veteran's service-
connected PTSD, more recent objective characterizations of the 
condition and its associated symptomatology are required.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Thus, on 
remand, the Veteran should be scheduled for up-to-date VA 
examination which addresses the current nature and severity of 
her service-connected PTSD.  

The Board notes that the Veteran has not yet been afforded VA 
examinations regarding her claims of entitlement to service 
connection for her claimed bilateral knee disabilities, lumps of 
the breasts, a cervical spine disability, bilateral leg 
disabilities, headaches, memory loss, and osteoporosis, in order 
to determine whether these claimed disabilities are related to 
her active service.  In this regard, the Board acknowledges that 
the Veteran contends that she was injured during service, or in 
the alternative, even absent an acute event or injury during 
service, these disabilities are related to active service, and 
that VA and private medical records indicate continuity of 
symptomatology in the years following active service.  The Board 
notes that the medical evidence is unclear whether the Veteran's 
claimed disabilities are related causally or etiologically to 
active service.  

The Board acknowledges that the Veteran had VA audiological 
examination.  Although the audiologist did not find that the 
Veteran had hearing loss which met the threshold minimum 
requirements of § 3.385 to be considered a disability according 
to VA standards, the audiologist also failed to consider that the 
Veteran had confirmed combat noise exposure and instead found 
that any hearing loss the Veteran may have could not be related 
to her active service.   The evidence of record clearly 
demonstrates that the Veteran had combat noise exposure during 
service.  Thus, remand is required to determine whether she 
currently has hearing loss which meets the minimum threshold 
requirements of 38 C.F.R. § 3.385 is required.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and/or her service 
representative and ask her to identify all VA 
and non-VA clinicians who have treated her for 
her service-connected PTSD and for her claimed 
bilateral knee disabilities, lumps of the 
breasts, cervical spine disability, bilateral 
leg disabilities, headaches, memory loss, 
and/or osteoporosis since active service.  
Obtain all VA treatment records which have not 
been obtained already, to include all records 
of the Veteran's treatment, including any 
hospitalization records, from the Albuquerque 
VA Medical Center dated from December 2009 to 
the present and from the El Paso VA Medical 
Center dated from January 2008 to the present.  
Once signed releases are received from the 
Veteran, obtain all private treatment records 
which have not been obtained already.  A copy 
of any response(s), to include a negative 
reply and any records obtained, should be 
included in the claims file and communicated 
to the Veteran.  

2.  Schedule the Veteran for appropriate VA 
examination to determine the current nature 
and severity of her service-connected PTSD.  
The claims file must be provided to the 
examiner(s) for review.  The examiner also 
should comment on the Veteran's current level 
of social and occupational impairment due to 
her service-connected PTSD.  A complete 
rationale should be provided for any opinions 
expressed.     

3.  Schedule the Veteran for appropriate VA 
examination to determine the nature and 
etiology of her claimed bilateral knee and leg 
disabilities.  The claims file must be 
provided to the examiner(s) for review.  
Based on a review of the claims file and the 
results of the Veteran's physical examination, 
the examiner(s) is asked to opine whether it 
is at least as likely as not (i.e., a 50 
percent or greater probability) that any 
bilateral knee and leg disabilities, if 
diagnosed, are related to active service.  A 
complete rationale must be provided for any 
opinion(s) expressed.  

4.  Schedule the Veteran for appropriate VA 
examination to determine the nature and 
etiology of her cervical spine disability.  
The claims file must be provided to the 
examiner(s) for review.  Based on a review 
of the claims file and the results of the 
Veteran's physical examination, the 
examiner(s) is asked to opine whether it is at 
least as likely as not (i.e., a 50 percent or 
greater probability) that a cervical spine 
disability, if diagnosed, is related to 
active service.  A complete rationale should 
be provided for any opinion(s) expressed.

5.  Schedule the Veteran for appropriate VA 
examination to determine the nature and 
etiology of her osteoporosis.  The claims 
file must be provided to the examiner(s) 
for review.  Based on a review of the claims 
file and the results of the Veteran's physical 
examination, the examiner(s) is asked to opine 
whether it is at least as likely as not (i.e., 
i.e., a 50 percent or greater probability) 
that osteoporosis, if diagnosed, is related 
to active service.  A complete rationale 
should be provided for any opinion(s) 
expressed. 

6.  Schedule the Veteran for appropriate VA 
examination to determine the nature and 
etiology of her lumps in the breasts.  The 
claims file must be provided to the 
examiner(s) for review.  Based on a review 
of the claims file and the results of the 
Veteran's physical examination, the 
examiner(s) is asked to opine whether it is at 
least as likely as not (i.e., i.e., a 50 
percent or greater probability) that her lumps 
in breasts, if found, are related to active 
service.  A complete rationale should be 
provided for any opinion(s) expressed.  

7.  Schedule the Veteran for appropriate VA 
examination to determine the nature and 
etiology of her headaches and memory loss.  
The claims file must be provided to the 
examiner(s) for review.  Based on a review 
of the claims file and the results of the 
Veteran's physical examination, the 
examiner(s) is asked to opine whether it is at 
least as likely as not (i.e., i.e., a 50 
percent or greater probability) that her 
headaches and memory loss, if diagnosed, are 
related to active service.  A complete 
rationale should be provided for any 
opinion(s) expressed.  

8.  Schedule the Veteran for appropriate VA 
examination to determine the nature, etiology 
and severity of any current bilateral hearing 
loss.  The claims file must be provided to 
the examiner(s) for review.  Based on a 
review of the claims file and the results of 
the Veteran's physical examination, the 
examiner(s) is asked to opine whether it is at 
least as likely as not (i.e., a 50 percent or 
greater probability) that any current 
bilateral hearing loss, if diagnosed, is 
related to active service or any incident of 
such service, including her acknowledge in-
service noise exposure while in combat.  A 
complete rationale should be provided for any 
opinion(s) expressed.

9.  Then, readjudicate the claims for an 
initial rating greater than 10 percent for PTSD 
and for service connection for bilateral 
hearing loss, bilateral knee disabilities, 
lumps in the breasts, bilateral leg 
disabilities, memory loss, headaches, and for 
osteoporosis.  If the benefits sought on appeal 
remain denied, the Veteran and her service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


